Citation Nr: 0919347	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 9, 1973 rating decision which reduced the 10 percent 
disability rating to noncompensable for hyperthyroidism.

2.  Whether there was CUE in an April 9, 1973 rating decision 
which reduced the 10 percent disability rating to 
noncompensable for infectious hepatitis.

3.  Entitlement to a rating in excess of 10 percent for 
cerebrovascular accident.  

4.  Entitlement to a rating in excess of 10 percent for 
infectious hepatitis A.

5.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease.

6.  Entitlement to a rating in excess of 60 percent for 
chronic renal insufficiency.

7.  Entitlement to a rating in excess of 100 percent for 
hypothyroidism with hypertension and atrial fibrillation with 
congestive heart failure.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 
1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

On April 17, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's attorney that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


